OFFICE COMMUNICATION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 02/01/2022, has been entered.

     Claim 10 has been canceled.

     Claims 1-2 has been amended.
  
      Claims 1-9 and 11-21 are pending.

3.  Applicant’s provisional election of Group I, claims 1-8 and the specific of VH1021 (heavy chain SEQ ID NO: 171 and light chain variable regions of SEQ ID NO: 221) for further examination in the Response to Restriction Requirement, filed 02/01/2022, is acknowledged.

     Applicant argues that all of the claims 1-10 as originally filed are novel over the prior art references cited and argues the instant claims are substantially equivalent to the original claim set.

     Applicant does not address the finding of the Written Opinion that the claims do not have an Inventive Step of claims 1-10.
      Note, too, that the claims recite “or any variant thereof”.

       Given the lack of compliance of the Sequence Rules addressed herein,
       a more detailed will address the election when the application is in compliance with the sequence rules.  

4.   The reply filed on 02/01/2022, is incomplete in response to the prior Office Action because of the following omission(s) or matter(s):  

    See attached Office Communication, PTO-90C Sequence Compliance Letter and PTO-2301 Notice to Comply with Sequence Disclosure Requirements. 

     This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821-1.825.

     This application fails to comply with the requirements set forth on the attached Raw Sequence Listing Error Report and Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence. 
      
     Applicant is required to identify all sequences with the appropriate SEQ ID NOS., including those recited in the Claims and Brief Description of the Drawings.
     See 37 CFR 1.821(d) and MPEP 2422, 2422.03.

     See page 57 of the specification.
     5'-ctgagaggtgccagatgtatgaaggtgctgcag-3' as the upstream primer and 5'-20 tccgcctccgccgctagcgtgctgctcgaaggg-3' as the downstream primer, the human IL-4Ra.
     
      Also, see pages 66-76 of the specification with respect to the sequences of Clone 1A6, Clone 1D8, 1H9, 2H1, 2F8, 9B4, 9E7, 24G10, 25D6, 25G9, 35A7, 31B9, 34A2, 34H11, 35D5, 35A7, and 36F4. 

        See Office Communication, PTO-90C Sequence Compliance Letter and attached Notice to comply with Sequence Disclosure Requirements herein.

     See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

5.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  
 
    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/      
Primary Examiner
Technology Center 1600
Art Unit 1644
May 4, 2022